IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-20685
                            No. 95-20839
                            No. 96-20314



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

BEN EARSAL SALISBURY,

                                           Defendant-Appellant.


                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                        USDC No. CR-H-95-19
                        - - - - - - - - - -
                          August 28, 1996

Before KING, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    In these criminal proceedings, Ben Earsal Salisbury

has appealed the district court’s denial of various pre-trial

motions, the district court’s declaration of a mistrial, and the

district court’s determination that he is incompetent to stand

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
              No. 95-20685 & No. 95-20839 & No. 96-20314
                                 - 2 -

trial at this time.    Salisbury’s appellate briefs do not comply

with Fed. R. App. P. 28.    Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995).    The order denying Salisbury’s pre-trial motions is

not an appealable order.    Flanagan v. United States 465 U.S.

2592, 263 (1984).    The order determining Salisbury’s competency

to stand trial is also not an appealable order.    See United

States v. Eicke, No. 95-10433 (5th Cir. Aug. 15,

1995)(unpublished).

     Salisbury also appeals the district court’s order granting a

mistrial.   He argues that the district court judge was prejudiced

against him because he was appointed by President Bush.    A

reasonable person would not have a rational basis for questioning

the judge’s impartiality during the trial solely because he was

appointed by President Bush.    See United States v. Devine, 934

F.2d 1325, 1348 (5th Cir. 1991), cert. denied, 502 U.S. 1065

(1992).

     APPEAL DISMISSED.